DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/7/2022 has been entered. Claim 2 has been entered. Claims 1 and 3-
20 remain for examination. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The amendment and arguments regarding claim 1 filed on 6/7/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a modular eyewear antenna assembly as recited in claim 1, comprising:
 an eyewear housing comprising a front frame and a pair of eyewear temple arms, 
wherein a physical size and shape of each of the temple arms is selectable from a plurality 
eyewear assembly sizes and shapes; 
a printed circuit board (PCB), wherein the PCB extends along at least one of the temple arms, wherein the PCB has a fixed size that is adapted for placement within the at least one of the temple arms for each of the eyewear assembly sizes and shapes; and 
a modular antenna structure comprising a planar antenna, wherein the modular antenna structure interfaces with the PCB for providing a wireless propagation path for the radio to an external wireless device, wherein the modular antenna structure has a fixed size that is adapted for placement along with the PCB within the at least one of the temple arms for each of the eyewear assembly sizes and shapes; wherein the modular antenna structure comprises an inner portion and an outer portion, wherein the PCB is sandwiched between the inner portion and the outer portion when assembled within the at least one of the temple arms for each of the eyewear assembly sizes and shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887